Exhibit 10.1 b.


FORM OF RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
CENTURYLINK 2018 EQUITY INCENTIVE PLAN
(Annual Time-Based RSU Grant to CEO)


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered into as of
[___________] by and between CenturyLink, Inc. (“CenturyLink”) and JEFFREY K.
STOREY (“Award Recipient”).
WHEREAS, CenturyLink maintains the CenturyLink 2018 Equity Incentive Plan (the
“Plan”), under which the Human Resources and Compensation Committee, or a
duly-authorized subcommittee thereof, (the “Committee”) of the Board of
Directors of CenturyLink (the “Board”) may, among other things, directly or
indirectly grant restricted stock units representing the right to receive shares
of CenturyLink’s common stock, $1.00 par value per share (the “Common Stock”),
to key employees, directors and other service providers of CenturyLink or its
subsidiaries (collectively, the “Company”), subject to such terms, conditions,
or restrictions as it may deem appropriate; and
WHEREAS, pursuant to the Plan and an amended and restated offer letter entered
into between CenturyLink and the Award Recipient on May 23, 2018 (the “Offer
Letter”), the Committee has awarded to the Award Recipient time-based restricted
stock units on the terms and conditions specified below.
NOW, THEREFORE, the parties agree as follows:
1. AWARD OF SHARES
Upon the terms and conditions of the Plan and this Agreement, CenturyLink as of
the date of this Agreement (the “Grant Date”) hereby awards to the Award
Recipient [_____] restricted stock units (the “RSUs”) that vest, subject to
Sections 2, 3, and 4 hereof, in installments as follows:


Scheduled Vesting Date
Number of RSUs
 
 
 
 
 
 



2. TERMS AND CONDITIONS
2.1    Each RSU represents the right to receive from CenturyLink, upon vesting,
one share of Common Stock, free of any restrictions, and all Related Credits
credited to the Award Recipient’s Account (as such terms are defined in Section
3) with respect to such RSU.


{N3598882.3}

--------------------------------------------------------------------------------





2.2    Neither the RSUs nor the right to receive Related Credits may be sold,
assigned, donated, transferred, exchanged, pledged, hypothecated or otherwise
unencumbered. The Award Recipient shall have no rights, including but not
limited to, voting and dividend rights, in the shares of Common Stock underlying
the RSUs unless and until such shares are issued to the Award Recipient, or as
otherwise provided in this Agreement.
2.3    If the RSUs have not already vested or been forfeited under the terms of
this Agreement or the Plan, all of the RSUs shall vest on the date on which the
employment of the Award Recipient terminates as a result of death.
2.4    If the RSUs have not already vested or been forfeited under the terms of
this Agreement or the Plan, and the Award Recipient’s employment terminates
because of a “Qualifying Separation” (as defined in the Offer Letter) other than
death, the RSUs shall not terminate but shall remain outstanding and shall vest
in full on the 60th day following the Award Recipient’s termination of
employment, provided the Release Condition (as defined in Section 2.6) has been
satisfied. If the Release Condition is not satisfied, then all unvested RSUs
shall automatically terminate and be forfeited as of the 60th day following
termination of employment.
2.5    If the RSUs have not already vested or been forfeited under the terms of
this Agreement or the Plan, and within 24 months following a Change of Control
of CenturyLink (as defined in the Plan), the Award Recipient’s employment is
terminated by the Company or its Affiliates without Cause (as defined in the
Offer Letter) or by the Award Recipient for Good Reason (as defined in the Offer
Letter), then all RSUs shall vest on the 60th day following the Award
Recipient’s termination of employment, provided the Release Condition (as
defined in Section 2.6) has been satisfied. If the Release Condition is not
satisfied, then all unvested RSUs shall automatically terminate and be forfeited
as of the 60th day following termination of employment. For purposes of this
Section 2.4, “Affiliate” (or variants thereof) shall mean a person that
controls, or is controlled by or is under common control with, another specified
person, either directly or indirectly.
2.6    For purposes of Section 2.4 and 2.5, “Release Condition” shall mean the
Award Recipient’s execution, delivery to the Company and non-revocation of a
mutual liability release agreement in the form and substance determined by the
Company (and the expiration of any revocation period contained in such release
agreement) within 60 days following the Award Recipient’s termination of
employment.
2.7    Notwithstanding anything in this Agreement to the contrary, all unvested
RSUs shall automatically terminate and be forfeited if the employment of the
Award Recipient terminates for any reason, unless and to the extent otherwise
provided in this Section 2.
3. DIVIDEND EQUIVALENTS
From and after the Grant Date of an RSU until the issuance of the share of
Common Stock payable in respect of such RSU, the Award Recipient shall be
credited, as of the payment date therefor, with (a) the amount of any cash
dividends and (b) any shares of Common Stock, securities, or other property
distributed or distributable in respect of one share of Common Stock to which
the


{N3598882.3}    2

--------------------------------------------------------------------------------





Award Recipient would have been entitled had the Award Recipient been a record
holder of one share of Common Stock for each RSU at all times from the Grant
Date of such RSU to such issuance date (collectively, the “Related Credits”).
All such Related Credits shall be made notionally to a dividend equivalent
account (an “Account”) established for the Award Recipient with respect to all
RSUs granted on the same date. All such Related Credits shall vest or be
forfeited at the same time and on the same terms as the RSUs to which they
relate.
4. FORFEITURE OF AWARD
4.1    If, at any time during the Award Recipient’s employment by the Company or
within 18 months after termination of employment, the Award Recipient engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to: (3) conduct relating to the Award Recipient’s employment for which either
criminal or civil penalties against the Award Recipient may be sought; (3)
conduct or activity that results in termination of the Award Recipient’s
employment for cause; (3) violation of the Company’s policies, including,
without limitation, the Company’s insider trading, ethics and corporate
compliance policies and programs; (3) participating in the public reporting of
any financial or operating result that was impacted by the participant’s knowing
or intentional fraudulent or illegal conduct; (3) accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during the
Award Recipient’s tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (i) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient’s tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company’s interests in any substantial manner or (ii) any
other service or assistance that is provided at the request or with the written
permission of the Company; (3) disclosing or misusing any confidential
information or material concerning the Company, except for any disclosures
provided in good faith to regulators in response to inquiries or investigations
or otherwise made in good faith to any regulator or law enforcement authority;
(3) engaging in, promoting, assisting or otherwise participating in a hostile
takeover attempt of the Company or any other transaction or proxy contest that
could reasonably be expected to result in a Change of Control not approved by
the Board; or (3) making any statement or disclosing any information to any
customers, suppliers, lessors, lessees, licensors, licensees, employees, or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company,
except for any statements or disclosures provided in good faith to regulators in
response to inquiries or investigations or otherwise made in good faith to any
regulator or law enforcement authority, then the RSUs granted hereunder shall
automatically terminate and be forfeited effective on the date on which the
Award Recipient engages in such activity and (1) all shares of Common Stock
acquired by the Award Recipient pursuant to this Agreement (or other securities
into which such shares have


{N3598882.3}    3

--------------------------------------------------------------------------------





been converted or exchanged) shall be returned to the Company or, if no longer
held by the Award Recipient, the Award Recipient shall pay to the Company,
without interest, all cash, securities or other assets received by the Award
Recipient upon the sale or transfer of such stock or securities, and (2) all
unvested RSUs shall be forfeited. Notwithstanding the foregoing, and in
accordance with 18 U.S.C. § 1833, neither this Agreement nor any CenturyLink
policy prohibits you (x) from disclosing confidential information (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (y) from disclosing confidential
information in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Disclosures to attorneys, made
under seal, or pursuant to court order are also protected in certain
circumstances under 18 U.S.C. § 1833.
4.2    If the Award Recipient owes any amount to the Company under Section 4.1
above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
4.3    The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee or its
delegee determines in its sole discretion that such action is in the best
interests of the Company.
5. ISSUANCE OF SHARES
As soon as practicable after the vesting of the RSUs, but no later than 30 days
from such date, CenturyLink will issue in the name of the Award Recipient or his
or her nominee (a) the shares of Common Stock underlying the vested RSUs, and
(b) additional shares of Common Stock, property or cash comprising the Related
Credits applicable to such RSUs, subject to the other terms and conditions of
this Agreement, including those governing any withholdings of shares under
Section 6 below. Shares of Common Stock shall be issued either through book
entry issuance or delivery of a stock certificate, and upon receipt of any such
shares, the Award Recipient is free to hold or dispose of such shares, subject
to (x) applicable securities laws, (y) CenturyLink’s policy statement on insider
trading, and (z) any of CenturyLink’s stock ownership guidelines then in effect
that are applicable to the Award Recipient.
6. WITHHOLDING TAXES
Notwithstanding any Plan provision to the contrary, unless the Award Recipient
has previously provided the Company with payment of all applicable withholding
taxes, at the time that all or any portion of the RSUs vest, CenturyLink shall
withhold from the shares the Award Recipient otherwise would receive under this
Agreement the number of whole shares of Common Stock, rounding up if necessary,
having a value equal to the maximum statutory


{N3598882.3}    4

--------------------------------------------------------------------------------





amount required to be withheld under federal, state and local law.
7. ADDITIONAL CONDITIONS
Anything in this Agreement to the contrary notwithstanding, if, at any time
prior to the vesting of the RSUs in accordance with Section 1 or 2 hereof,
CenturyLink further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant to such RSUs is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant to such RSUs, or the removal of any restrictions imposed
on such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink. CenturyLink agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.
8. NO CONTRACT OF EMPLOYMENT INTENDED
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
9. BINDING EFFECT
Upon being duly executed and delivered by CenturyLink and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
10. EFFECT OF PLAN TERMS AND COMMITTEE ACTIONS
10.1    Capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed to them in the Plan.
10.2    This Agreement, the rights of the Award Recipient hereunder and the RSUs
granted hereby are subject to (i) all of the terms, conditions, restrictions and
other provisions of the Plan, as it may be amended from time to time, as fully
as if all such provisions were set forth in their entirety in this Agreement and
(ii) such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate for
the administration of the Plan and this Agreement, all of which shall be binding
upon the Award


{N3598882.3}    5

--------------------------------------------------------------------------------





Recipient. If any provision of this Agreement conflicts with a provision of the
Plan, the Plan provision shall control.
10.3    The Plan is discretionary and may be amended, cancelled or terminated by
the Company at any time, in its discretion. The grant of RSUs in this Agreement
does not create any contractual rights other than as set forth in this
Agreement, and does not create a right to receive RSUs or any other Incentives
in the future. Future Incentives, if any, will be at the sole discretion of the
Company.
10.4    The Award Recipient acknowledges receipt from CenturyLink of a copy of
the Plan and a prospectus summarizing the Plan and further acknowledges that the
Award Recipient was advised to review such materials prior to entering into this
Agreement. The Award Recipient waives the right to claim that the provisions of
the Plan are not binding upon the Award Recipient and the Award Recipient’s
heirs, executors, administrators, legal representatives and successors.
11. ATTORNEYS’ FEES AND EXPENSES
Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision of this Agreement, including, but not
limited to, the institution of any action or proceeding in court to enforce any
provision of this Agreement, to enjoin a breach of any provision of this
Agreement, to obtain specific performance of any provision of this Agreement, to
obtain monetary or liquidated damages for failure to perform any provision of
this Agreement, or for a declaration of such parties’ rights or obligations
under this Agreement, or for any other judicial remedy, then the prevailing
party shall be entitled to be reimbursed by the losing party for all costs and
expenses incurred thereby, including, but not limited to, attorneys’ fees
(including costs of appeal).
12. GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado. The Award Recipient and CenturyLink shall submit to the
exclusive jurisdiction of, and venue in, the courts in Colorado in any dispute
relating to this Agreement.
13. SEVERABILITY
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyLink
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision of this Agreement, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.


{N3598882.3}    6

--------------------------------------------------------------------------------





14. OTHER PROVISIONS
14.1    It is intended that the payments and benefits provided under this
Agreement will comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”) or an exemption therefrom.
The Agreement shall be interpreted, construed, administered, and governed in a
manner consistent with such intent. Notwithstanding anything herein to the
contrary, (i) if the Award Recipient is a “specified employee” (as defined in
Section 409A), shares of Common Stock deliverable or amounts otherwise payable
hereunder as a result of the Award Recipient’s termination of employment or
service shall be delayed for such period of time as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code and (ii) each delivery of
shares of Common Stock or payment in a series of deliveries or payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A.
While each Incentive is intended to be structured in a manner to avoid the
implication of any penalty taxes under Section 409A, in no event whatsoever
shall the Company be liable for any additional tax, interest, or penalties that
may be imposed on the Award Recipient as a result of Section 409A or any damages
for failing to comply with Section 409A (other than for withholding obligations
or other obligations applicable to employers, if any, under Section 409A). To
the extent that any Incentive constitutes “nonqualified deferred compensation”
for purposes of Section 409A, any settlement of the Incentive otherwise
scheduled to occur prior to the sixtieth (60th) day following the Award
Recipient’s termination of employment hereunder, but for the Release Condition,
shall not be made until the sixtieth (60th) day.
14.2    The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein. This Agreement may
not, without the Award Recipient’s consent, be amended or modified so as to
materially adversely affect the Award Recipient’s rights under this Agreement,
except (i) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (ii) by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
14.3    [Among other things, the Offer Letter contemplated the issuance of an
annual long-term incentive award for 2018, the vesting of 40% of which was to be
time-based (such portion, the “2018 Time-Based LTI”). Each of CenturyLink and
the Award Recipient agree and acknowledge that the RSUs are being granted to the
Award Recipient in full satisfaction of the promise to grant the 2018 Time-Based
LTI. To the extent this Agreement changes the terms of the Offer Letter, this
Agreement shall be deemed to be an amendment to, and shall form a part of, the
Offer Letter.]
14.4    Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give any person, other than the parties hereto and
their successors, assigns, heirs, executors, administrators, or legal
representatives, any rights or remedies under, or by reason of, this Agreement.


{N3598882.3}    7

--------------------------------------------------------------------------------





15. ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS
15.1    The Company may, in its sole discretion, deliver any documents related
to the Award Recipient’s current or future participation in the Plan or any
other equity compensation plan of the Company by electronic means or request
Award Recipient’s consent to the terms of an award by electronic means. The plan
documents may, but do not necessarily, include: the Plan, any grant notice, this
Agreement, the Plan prospectus, and any reports of CenturyLink provided
generally to CenturyLink’s shareholders. In addition, the Award Recipient may
deliver by electronic means any grant notice or award agreement to the Company
or to such third party involved in administering the applicable plan as the
Company may designate from time to time. Such means of electronic delivery may
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the applicable plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. By accepting the terms of this Agreement, the Award Recipient also
hereby consents to participate in such plans and to execute agreements setting
the terms of participation through an on-line or electronic system as described
herein.
15.2    The Award Recipient acknowledges that the Award Recipient has read
Section 15.1 of this Agreement and consents to the electronic delivery and
electronic execution of plan documents as described in Section 15.1. The Award
Recipient acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Award Recipient by
contacting the Company by telephone or in writing. The Award Recipient further
acknowledges that the Award Recipient will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents to the Award
Recipient fails. Similarly, the Award Recipient understands that the Award
Recipient must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents by the Award Recipient fails. The Award Recipient may revoke his or
her consent to the electronic delivery and execution of documents described in
Section 15.1 or may change the electronic mail address to which such documents
are to be delivered (if Award Recipient has provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the Award
Recipient understands that he or she is not required to consent to electronic
delivery or execution of documents described in Section 15.1.
16. DATA PRIVACY
As a condition to his or her participation in the Plan, the Award Recipient
consents to the collection, use, and transfer of personal data as described in
this paragraph. The Award Recipient understands that the Company holds certain
personal information about the Award Recipient, including his or her name, home
address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested,
or outstanding in the Award Recipient’s favor, for the purpose of managing and
administering the Plan (“Data”). The Award Recipient further understands that
CenturyLink or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
the Award


{N3598882.3}    8

--------------------------------------------------------------------------------





Recipient’s participation in the Plan, and that CenturyLink and any of its
subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan. The
Award Recipient understands that these recipients may be located in the United
States or elsewhere, and that the recipients’ country may have different data
privacy laws and protections that the Award Recipient’s country. The Award
Recipient authorizes them to receive, possess, use, retain, and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering, and managing the Award Recipient’s participation in the Plan,
including any requisite transfer to a broker or other third party with whom the
Award Recipient may elect to deposit any amounts received pursuant to the Plan
and this Agreement, such Data as may be required for the administration of the
Plan. The Award Recipient understands that he or she may, at any time, view
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting his or her human resources representative. The Award
Recipient further understands that this consent is purely voluntary, and will
not affect the Award Recipient’s employment or career with the Company, although
it may affect the Award Recipient’s ability to participate in the Plan.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 
CENTURYLINK, INC.
 
 
 
 
By:
 
 
 
Stacey W. Goff
Executive Vice President and General Counsel
Legal and Corporate Administration
 
 
 
 
 
 
 
 
Jeffrey K. Storey
Award Recipient





{N3598882.3}    9